

116 HR 1111 IH: Department of Peacebuilding Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1111IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Ms. Lee of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish a Department of Peacebuilding, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Peacebuilding Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Establishment of Department of Peacebuilding
					Sec. 101. Establishment of Department of Peacebuilding.
					Sec. 102. Responsibilities and powers.
					Sec. 103. Principal officers.
					Sec. 104. Office of Peace Education and Training.
					Sec. 105. Office of Domestic Peacebuilding Activities.
					Sec. 106. Office of International Peacebuilding Activities.
					Sec. 107. Office of Technology for Peace.
					Sec. 108. Office of Arms Control and Disarmament.
					Sec. 109. Office of Peacebuilding Information and Research.
					Sec. 110. Office of Human Rights and Economic Rights.
					Sec. 111. Intergovernmental Advisory Council on Peace.
					Sec. 112. Federal Interagency Committee on Peace.
					Sec. 113. Staff.
					Sec. 114. Consultation required.
					Sec. 115. Collaboration.
					Title II—Other Matters
					Sec. 201. Legislative recommendations of the Secretary.
					Sec. 202. Peace Days.
					Sec. 203. Definitions.
					Sec. 204. Authorization of appropriations.
				
 2.FindingsCongress finds the following: (1)On July 4, 1776, the Second Continental Congress unanimously declared the independence of the 13 colonies, and the achievement of peace was recognized as one of the highest duties of the new organization of free and independent States by declaring, We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness..
 (2)The Constitution of the United States, in its preamble, further sets forth the insurance of the cause of peace in stating, We the People of the United States, in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defence, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity.
 (3)The United States has been at peace for only 21 entire years since its birth during the Revolutionary War. During the course of the 20th century, more than 100,000,000 people perished in wars. Many of our citizens today have never known a peaceful year in their lifetimes.
 (4)Thus far in the 21st century, nearly 1,000,000 people have died in conflict and war. In 2017 alone, 68.5 million people, or one person in 110, were displaced from their homes by conflict and persecution. The United States has been at war over 15 years, with more than 6,800 members of the Armed Forces and hundreds of thousands of civilians estimated to have been killed in the conflicts in Iraq, Afghanistan, and territories occupied by ISIL.
 (5)Every year more than 300,000 people are killed by gun violence around the world. In 2017, nearly 40,000 people died in the United States as a result of gun violence; the highest number of gun deaths in nearly 50 years. The rate of deaths—12 fatal shootings per 100,000 residents—is also at the highest point since the mid-1990s. Approximately 20 veterans a day commit suicide nationwide. Every day, 47 children and teens are shot, and each gun injury and fatality results in trauma to family members and loved ones. More people have died from guns in the United States since 1968 than on battlefields of all the wars in United States history.
 (6)A World Health Organization report estimates that interpersonal violence within the United States costs approximately $300 billion annually, not including war-related costs. The Centers for Disease Control and Prevention found that the total economic cost of child abuse and neglect is estimated at $124 billion each year.
 (7)According to a report by the Institute of Economics and Peace, which measures the economic impact of violence and conflict to the global economy, the economic impact of violence to the global economy was $14.76 trillion in 2017. The report also found that the regional impact of violence in North America, 99 percent of which can be attributed to the United States, amounted to $2.73 trillion in 2017.
 (8)A 2015 study by the Institute for Economics and Peace reports conservative estimates that 12 percent of the gross domestic product of the United States was spent on containing violence. The study included government, corporate, and individual expenditures, regardless of whether the expenditure was related to international affairs such as offshore military activities, or domestic spending such as dealing with crime and the consequences of crime.
 (9)Violence prevention is cost effective. For every dollar spent on violence prevention and peacebuilding, thousands of lives and dollars are saved. Research indicates that investing early to prevent conflicts from escalating into violent crises is, on average, 60 times more cost effective than intervening after violence erupts. The philosophy and techniques of nonviolence and the science of peacebuilding provide tools and techniques that can be applied not only at the levels of individual and community growth, but also within the Federal Government and at national and international levels.
 (10)The United Nations recognizes that promotion of peace is vital for the full enjoyment of all human rights and the United Nations Declaration on the Right of Peoples to Peace mandates that preservation of the right to peace is a fundamental obligation of each country. In 1999, the United Nations adopted a Programme of Action on a Culture of Peace, stating that a culture of peace is an integral approach to preventing violence and violent conflicts, an alternative to the culture of war and violence, and is based on education for peace, the promotion of sustainable economic and social development, respect for human rights, equality between women and men, democratic participation, tolerance, and the free flow of information and disarmament. The United Nations declared the years 2001 through 2010 an International Decade for a Culture of Peace and Non-Violence for the Children of the World, and the United Nations supports a culture of peace. In 2015, the UN adopted 17 sustainable development goals, including promotion of peaceful and inclusive societies.
 (11)Peacebuilding is defined by the United Nations as a range of measures targeted to reduce the risk of lapsing or relapsing into conflict by strengthening national capacities at all levels for conflict management and to lay the foundations for sustainable peace and development. Peacebuilding is built upon research into the root causes of violence in the United States and the world, through promotion and promulgation of effective policies and programs that ameliorate those root causes of violence, and through providing all citizens, organizations, and governmental bodies with opportunities to learn about and practice the essential tools of nonviolent conflict resolution and peacebuilding.
 (12)In 2000, the Earth Charter Commission released the Earth Charter, an international declaration of fundamental values and principles created to build a just, sustainable, and peaceful global society. The preamble of the Earth Charter provides, To move forward we must recognize that in the midst of a magnificent diversity of cultures and life forms we are one human family and one Earth community with a common destiny. We must join together to bring forth a sustainable global society founded on respect for nature, universal human rights, economic justice, and a culture of peace.. Peacebuilding is working together with all countries to protect both life and land and hold the Earth in balance.
			IEstablishment of Department of Peace­building
			101.Establishment of Department of Peace­building
 (a)EstablishmentThere is hereby established a Department of Peacebuilding, which shall— (1)be within the executive branch of the Federal Government; and
 (2)be dedicated to peacebuilding, peacemaking, and the study and promotion of conditions conducive to both domestic and international peace and a culture of peace.
 (b)Secretary of peacebuildingThere shall be at the head of the Department a Secretary of Peacebuilding, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (c)MissionThe Department shall— (1)cultivate peace and peacebuilding as a strategic national policy objective;
 (2)reduce and prevent violence in the United States and internationally through peacebuilding and effective nonviolent conflict resolution;
 (3)strengthen nonmilitary means of peacemaking; (4)take a proactive, strategic approach in the development of field-tested, best practices and policies that promote national and international conflict prevention, nonviolent intervention, mediation, peaceful resolution of conflict, and structured mediation of conflict;
 (5)address matters both domestic and international in scope; (6)provide an institutional platform for the growing wealth of expertise in peacebuilding to dramatically reduce the national and global epidemic of violence;
 (7)support local communities in finding, funding, replicating, and expanding programs to reduce and prevent violence;
 (8)invest in nongovernmental organizations that have implemented successful initiatives to reduce and prevent violence, both internationally and domestically; and
 (9)consult with other Federal agencies to apply and practice the science of peacebuilding in their respective fields of responsibility.
					102.Responsibilities and powers
 (a)In generalThe Secretary shall— (1)work proactively and interactively with each branch of the Federal Government on all policy matters relating to conditions of peace;
 (2)call on the experience and expertise of individuals and seek participation in the development of policy from private, public, and nongovernmental organizations;
 (3)monitor and analyze causative principles of conflict and make policy recommendations for developing and maintaining peaceful conduct;
 (4)research effective violence reduction programs and promote and promulgate such programs within Government and society; and
 (5)consult with private, public, and nongovernmental organizations to develop a metric model that provides the means to measure and report progress toward peace in the United States to the President, Congress, and the public, and issue reports on such progress annually.
 (b)Domestic responsibilitiesThe Secretary shall collaborate with governmental and nongovernmental organizations and individuals to promote personal and community security and peace by—
 (1)developing new policies and supporting existing policies that effectively address personal and family violence, including suicide, domestic violence, spousal abuse, child abuse, and mistreatment of the elderly;
 (2)creating new policies and programs and expanding existing policies and programs that effectively reduce drug and alcohol abuse;
 (3)developing new policies and programs and expanding existing policies and programs that effectively address crime, punishment, and rehabilitation, including—
 (A)working to reduce prison recidivism rates; (B)supporting the implementation of nonviolent conflict resolution education and training for victims, perpetrators, and those who work with them; and
 (C)supporting effective police and community relations; (4)analyzing existing policies, employing successful, field-tested programs, and developing new approaches for dealing with the tools of violence, including handguns and assault weapons, especially among youth;
 (5)developing new and expanding effective programs that address and ameliorate societal challenges such as school violence, gangs, hate crimes, economic injustice, human trafficking, racial or ethnic violence, violence against LGBTQ+ individuals, and police-community relations disputes;
 (6)making policy recommendations to the Attorney General regarding civil rights and labor law; (7)assisting in the establishment and funding of community-based violence prevention programs, including violence prevention counseling and peer mediation in schools and unarmed civilian peacekeeping at a local level;
 (8)providing counseling and advocacy on behalf of individuals victimized by violence; (9)providing for public education programs and counseling strategies that promote tolerance and respect for the diversity of all individuals in the United States without regard to race, religion, creed, gender and gender identification, sexual orientation, age, ethnicity, and other perceived differences; and
 (10)supporting local community initiatives that draw on neighborhood resources to create peace projects that facilitate the development of conflict resolution and healing of societal wounds such as patriarchy, racism, war, manifest destiny, and economic injustice to thereby inform and inspire national policy.
 (c)International responsibilitiesThe Secretary shall— (1)advise the Secretary of Defense and the Secretary of State on matters relating to national security, including the protection of human rights and the prevention of, amelioration of, and de-escalation of unarmed and armed international conflict;
 (2)contribute to and participate in the development of training of all United States personnel who administer post-conflict reconstruction and demobilization in war-torn societies;
 (3)sponsor national and regional conflict-prevention and dispute-resolution initiatives, create special task forces, and draw on local, regional, and national expertise to develop plans and programs for addressing the root sources of conflict in troubled areas;
 (4)counsel and advocate on behalf of women victimized by violence, including rape, situations leading up to conflict, conflicts, and post-conflict situations;
 (5)counsel and advocate on behalf of victims of human trafficking both domestically and internationally and work to end the trafficking of human beings;
 (6)provide for exchanges between the United States and other countries that endeavor to develop domestic and international peace-based initiatives;
 (7)encourage the development of international sister city programs, pairing United States cities with cities around the world for artistic, cultural, economic, educational, and faith-based exchanges;
 (8)establish and administer a budget designated for the training and deployment of unarmed civilian peacekeepers to participate in multinational nonviolent peacekeeping forces that may be conducted by civilian, governmental, or multilateral organizations;
 (9)jointly with the Secretary of the Treasury, strengthen peace enforcement through hiring and training monitors and investigators to help with the enforcement of international arms embargoes;
 (10)in consultation with the Secretary of State, bring together all stakeholders who are impacted by a conflict by facilitating peace summits where such stakeholders may gather under carefully prepared conditions to promote nonviolent communication and mutually beneficial solutions;
 (11)submit to the President recommendations for reductions in weapons of mass destruction, and make annual reports to the President on the sale of arms from the United States to other countries, with an analysis of the impact of such sales on the defense of the United States and how such sales affect peace;
 (12)in consultation with the Secretary of State, develop strategies for sustainability and management of the distribution of international funds;
 (13)advise the Permanent Representative of the United States to the United Nations on matters pertaining to the United Nations Security Council; and
 (14)support the implementation of international peacebuilding strategies through a balanced use of peacebuilding, diplomacy, development, and defense.
 (d)Membership of the secretary of peacebuilding on the national security councilSection 101(a) of the National Security Act of 1947 (50 U.S.C. 3021(a)) is amended— (1)in paragraph (5), by striking and;
 (2)by redesignating paragraph (6) as paragraph (7); and (3)by inserting after paragraph (5) the following:
						
 (6)the Secretary of Peacebuilding; and. (e)Human security responsibilitiesThe Secretary shall address and offer nonviolent conflict resolution strategies and suggest resources for unarmed civilian peacekeepers to the appropriate relevant parties on issues of human security if such security is threatened by conflict, whether such conflict is geographic, religious, ethnic, racial, or class-based in its origin, derives from economic concerns, or is initiated through disputes concerning scarcity of natural resources (such as water and energy resources), food, trade, or climate and environmental concerns.
 (f)Media-Related responsibilitiesRespecting the First Amendment to the Constitution of the United States of America and the requirement for free and independent media, the Secretary shall—
 (1)seek assistance in the design and implementation of nonviolent policies from media professionals; (2)study the role of the media in the escalation and de-escalation of conflict at domestic and international levels, including the role of fear-inducing and hate-inducing speech and actions, and making the findings of such study public; and
 (3)make recommendations to professional media organizations in order to provide opportunities to increase media awareness of peacebuilding initiatives.
 (g)Educational responsibilitiesThe Secretary shall— (1)with the support of, and in consultation with, the United States Institute of Peace, develop a peace education curriculum that includes studies of—
 (A)the civil rights movement in the United States and throughout the world, with special emphasis on the role of nonviolence and how individual endeavor and involvement have contributed to advancements in peace and justice;
 (B)peace agreements and circumstances in which peaceful intervention has worked to stop conflict; and (C)the patriarchal structure of society and the inherent violence of such structure in the shaping of relationships and institutions;
 (2)in consultation with the Secretary of Education— (A)commission the development of such curriculum and make such curriculum available to local school districts to enable the use of peace education objectives at pre-kindergarten schools, elementary schools, and secondary schools in the United States;
 (B)support in early childhood, pre-kindergarten schools, elementary schools, secondary schools, and institutions of higher education a well-resourced, balanced education that includes math, science, English, history, ethnic studies, social studies, health, physical education, foreign languages, the arts, and music that will prepare students for success in a globally interconnected world; and
 (C)offer incentives in the form of grants and training to encourage the development of State peace curricula and assist schools in applying for such grants and training;
 (3)work with educators to equip students to become skilled in achieving peace through reflection, and facilitate instruction in the ways of peaceful conflict resolution;
 (4)ensure that schools are nonviolence zones that provide a peaceful educational environment; (5)create school and community cultures where students and staff do not feel threatened and are free from bullying and harassment by developing and implementing curricula in nonviolent conflict resolution education for teachers, students, parents, the school community, and the community at large;
 (6)maintain a public website to solicit and receive ideas for the development of peace from the wealth of the politically, socially, and culturally diverse public;
 (7)proactively engage the critical thinking capabilities of students and teachers of pre-kindergarten schools, elementary schools, secondary schools, and institutions of higher education through the Internet and other media and issue periodic reports concerning any submissions from such students and teachers;
 (8)create and establish a Peace Academy that shall— (A)be modeled after the military service academies; and
 (B)provide a 4-year course of instruction in peace education, after which graduates will be required to serve 5 years in public service in programs dedicated to domestic or international nonviolent conflict resolution; and
 (9)provide grants for peace studies departments in institutions of higher education throughout the United States.
					103.Principal officers
 (a)Under secretary of peacebuildingThe President shall appoint an Under Secretary of Peacebuilding in the Department, by and with the advice and consent of the Senate. During the absence or disability of the Secretary, or in the event of a vacancy in the office of the Secretary, the Under Secretary shall act as Secretary. The Secretary shall designate the order in which other officials of the Department shall act and perform the functions of the Secretary during the absence or disability of both the Secretary and Under Secretary or in the event of vacancies in both offices.
				(b)Additional positions
 (1)In generalThe President shall appoint in the Department, by and with the advice and consent of the Senate— (A)an Assistant Secretary for Peace Education and Training;
 (B)an Assistant Secretary for Domestic Peacebuilding Activities; (C)an Assistant Secretary for International Peacebuilding Activities;
 (D)an Assistant Secretary for Technology for Peace; (E)an Assistant Secretary for Arms Control and Disarmament;
 (F)an Assistant Secretary for Peacebuilding Information and Research; (G)an Assistant Secretary for Human and Economic Rights; and
 (H)a General Counsel. (2)Establishment of inspector general of the department of peacebuildingSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (A)in paragraph (1), by inserting Peacebuilding, after Homeland Security,; and (B)in paragraph (2), by inserting Peacebuilding, after Homeland Security,.
 (3)Additional officersThe President shall appoint 4 additional officers in the Department, by and with the advice and consent of the Senate. The officers appointed under this paragraph shall perform such functions as the Secretary shall prescribe, including—
 (A)congressional relations functions; (B)public information functions, including providing, through the use of the latest technologies, useful information about peace and the work of the Department;
 (C)management and budget functions; and (D)planning, evaluation, and policy development functions, including development of policies to promote the efficient and coordinated administration of the Department and its programs and encourage improvements in conflict resolution and violence prevention.
 (4)Description of functionsIn any case in which the President submits the name of an individual to the Senate for confirmation as an officer of the Department under this subsection, the President shall state the particular functions such individual will exercise upon taking office.
 (c)Authority of secretaryEach officer described in this section shall report directly to the Secretary and shall, in addition to any functions vested in or required to be delegated to such officer, perform such additional functions as the Secretary may prescribe.
				104.Office of Peace Education and Training
 (a)In generalThere shall be in the Department an Office of Peace Education and Training, the head of which shall be the Assistant Secretary for Peace Education and Training. The Assistant Secretary for Peace Education and Training shall carry out those functions of the Department relating to the creation, encouragement, and impact of peace education and training at the pre-kindergarten, elementary, secondary, university, and postgraduate levels, and disseminate applicable policies and research in consultation with entities of the Department of Health and Human Services, including—
 (1)the Administration for Children and Families; (2)the Administration on Aging;
 (3)the Centers for Disease Control and Prevention; and (4)the National Institutes of Health.
 (b)Peace curriculumThe Assistant Secretary of Peace Education and Training, in consultation with the Secretary of Education, the United States Institute of Peace, nongovernmental organizations, public institutions, peace and conflict studies programs of institutions of higher education, and Federal agencies that provide effective peace training materials and curricula, shall support the development and dissemination of effective peace curricula and supporting materials for distribution to the State educational agency in each State and territory of the United States. Each peace curriculum shall include—
 (1)building communicative peace skills and nonviolent conflict resolution skills; (2)teaching and fostering compassion, empathy, tolerance, respect, inclusion, and forgiveness; and
 (3)promoting other objectives to increase the knowledge of peace processes. (c)GrantsThe Assistant Secretary of Peace Education and Training shall—
 (1)provide peace education grants to institutions of higher education for the creation and expansion of peace studies departments and the education and training of teachers in peace studies; and
 (2)establish a grant program to be known as the Community Peace Block Grant program under which the Secretary shall make grants to nonprofit organizations and nongovernmental organizations for the purposes of developing innovative neighborhood programs for nonviolent conflict resolution and creating local peacebuilding initiatives.
					105.Office of Domestic Peacebuilding Activities
 (a)In generalThere shall be in the Department an Office of Domestic Peacebuilding Activities, the head of which shall be the Assistant Secretary for Domestic Peacebuilding Activities. The Assistant Secretary for Domestic Peacebuilding Activities shall carry out those functions in the Department affecting domestic peace activities, including the development of policies that increase awareness about intervention and counseling on domestic violence and conflict.
 (b)ResponsibilitiesThe Assistant Secretary for Domestic Peacebuilding Activities shall— (1)develop policy and disseminate best practices from the field for the treatment of drug and alcohol abuse;
 (2)develop community-based strategies for celebrating diversity and promoting tolerance; (3)develop new policies and build upon existing proven programs to prevent the school-to-prison pipeline by promoting restorative and conflict resolution practices at pre-kindergarten, elementary, secondary, university, and post graduate levels and in police academies, with funding for teacher training in nonviolence, restorative practices, and conflict resolution;
 (4)develop new policies and build on existing proven programs— (A)to assist in the prevention of crime, including the development of community policing strategies, mindfulness and conflict de-escalation training, and other peaceful settlement skills among police and other public safety officers;
 (B)to assist in the re-entry into the community by individuals who have been incarcerated, including training in anger management, conflict resolution, peacebuilding skills, life skills, and educational and job skills;
 (C)to assist in creating strong and healthy families, including supporting mental health services, domestic violence prevention, gang prevention, anti-bullying programs, substance abuse prevention, and the development of parenting skills;
 (D)to provide restorative justice programs at all levels of the criminal justice system that bring together offenders, victims, and community members in an effort to repair the damage caused by criminal activity through accountability and rehabilitation;
 (E)to provide for training and deployment into neighborhoods of nonmilitary domestic conflict prevention and peacemaking personnel, including violence interrupters and civilian community peacekeepers;
 (F)to implement community-based policing to break down barriers between law enforcement officers and the people such officers serve; and
 (G)to encourage and facilitate formation of locally run and administered citizen’s boards to recommend any appropriate training as needed for working compassionately and effectively with local populations and to review and hold accountable actions of all local police departments in the United States;
 (5)promote informal and cultural exchanges between individuals and groups of proximate neighborhoods and regions to encourage understanding and acceptance; and
 (6)disseminate applicable policies and research in consultation with appropriate entities of— (A)the Department of Justice;
 (B)the Department of Health and Human Services; (C)the Department of State; and
 (D)the Department of Education. (c)GrantsThe Assistant Secretary for Domestic Peacebuilding Activities shall create a grant program to be known as the Cultural Diplomacy for Peace grant program under which the Secretary shall make grants to pre-kindergarten schools, elementary schools, secondary schools, institutions of higher education, nonprofit organizations, and nongovernmental organizations for the purpose of developing domestic cultural exchanges, including exchanges relating to the arts and sports, that promote diplomacy and cultural understanding between neighborhoods and members of such neighborhoods.
				106.Office of International Peacebuilding Activities
 (a)In generalThere shall be in the Department an Office of International Peacebuilding Activities, the head of which shall be the Assistant Secretary for International Peacebuilding Activities. The Assistant Secretary for International Peacebuilding Activities shall carry out those functions in the Department affecting international peace activities.
 (b)ResponsibilitiesThe Assistant Secretary for International Peacebuilding Activities shall— (1)develop new programs and promote existing proven programs to—
 (A)provide for the training and deployment of graduates of the Peace Academy established under section 102(g) and other nonmilitary conflict prevention and peacemaking personnel;
 (B)support national and regional conflict-prevention and dispute-resolution initiatives in countries experiencing social, political, or economic strife;
 (C)provide training for the administration of post-conflict reconstruction and demobilization in war-torn societies;
 (D)address root causes of violence; (E)eradicate extreme hunger and poverty;
 (F)achieve universal primary education; and (G)empower women and girls;
 (2)support the creation of a multinational nonviolent peace force; (3)provide for exchanges between individuals of the United States and other countries that are endeavoring to develop domestic and international peace-based initiatives; and
 (4)disseminate applicable policies and research in consultation with appropriate entities of— (A)the Department of State;
 (B)the Department of Labor; (C)the Peace Corps; and
 (D)the United States Institute of Peace. (c)GrantsThe Assistant Secretary for International Peacebuilding Activities shall create a grant program to be known as the International Cultural Diplomacy for Peace grant program under which the Secretary shall make grants to pre-kindergarten schools, elementary schools, secondary schools, institutions of higher education, nonprofit organizations, and nongovernmental organizations for the purpose of developing international cultural exchanges, including exchanges related to the arts and sports, that promote diplomacy and cultural understanding between the United States and other countries.
				107.Office of Technology for Peace
 (a)In generalThere shall be in the Department an Office of Technology for Peace, the head of which shall be the Assistant Secretary for Technology for Peace. The Assistant Secretary for Technology for Peace shall carry out those functions in the Department affecting the awareness, study, and impact of developing new technologies on the creation and maintenance of domestic and international peace, and disseminate applicable policies and research in consultation with appropriate entities of the Department of State.
 (b)GrantsThe Assistant Secretary for Technology for Peace shall make grants for the research and development of technologies in transportation, communications, agriculture, and energy that—
 (1)are nonviolent in application; and (2)encourage the conservation and sustainability of natural resources in order to prevent future conflicts regarding scarce resources.
					108.Office of Arms Control and Disarmament
 (a)In generalThere shall be in the Department an Office of Arms Control and Disarmament, the head of which shall be the Assistant Secretary for Arms Control and Disarmament. The Assistant Secretary for Arms Control and Disarmament shall carry out those functions in the Department affecting arms control programs and arms limitation agreements.
 (b)ResponsibilitiesThe Assistant Secretary for Arms Control and Disarmament shall— (1)advise the Secretary on interagency discussions and international negotiations, including discussions involving the Secretary of State, the Atomic Energy Commission, and the Secretary of Defense, regarding the reduction and elimination of weapons of mass destruction throughout the world, including the dismantling of such weapons and the safe and secure storage of materials related thereto;
 (2)assist countries, international agencies, and nongovernmental organizations in assessing the locations of the buildup of nuclear arms and other weapons of mass destruction;
 (3)develop nonviolent strategies to deter testing or use of offensive or defensive nuclear weapons and other weapons of mass destruction, whether based on land, air, sea, or in space;
 (4)serve as a depository for copies of all contracts, agreements, and treaties that address the reduction and elimination of nuclear weapons and other weapons of mass destruction, or the protection of space from militarization;
 (5)provide technical support and legal assistance for the implementation of such contracts, agreements, and treaties;
 (6)disseminate applicable policies and research in consultation with appropriate entities of the Department of State and the Department of Commerce; and
 (7)address and support nuclear waste cleanup at Superfund Sites of former and present military bases in the United States and abroad.
					109.Office of Peacebuilding Information and Research
 (a)In generalThere shall be in the Department an Office of Peacebuilding Information and Research, the head of which shall be the Assistant Secretary for Peacebuilding Information and Research. The Assistant Secretary for Peacebuilding Information and Research shall carry out those functions in the Department affecting research and analysis relating to creating, initiating, and modeling approaches to peaceful coexistence and nonviolent conflict resolution.
 (b)ResponsibilitiesThe Assistant Secretary for Peacebuilding Information and Research shall— (1)commission or compile studies on the impact of war and other types of violence, especially on the physical and mental condition of children (using the 10-point anti-war agenda in the United Nations Children’s Fund report, State of the World’s Children 1996, as a guide) that shall include the study of the effect of war on the environment and public health;
 (2)compile information on effective community peacebuilding activities and disseminate such information to local governments and nongovernmental organizations in the United States and abroad;
 (3)commission or compile research on the effect of violence in the media and make such reports available to Congress annually;
 (4)commission or compile research on the effects of gun violence in the United States, and make such reports available to Congress annually;
 (5)publish a monthly journal of the activities of the Department and encourage scholarly participation;
 (6)sponsor conferences throughout the United States to create awareness of the work of the Department; and
 (7)where applicable, work to carry out the responsibilities under this subsection in consultation with the United States Institute of Peace and other governmental and nongovernmental organizations, including—
 (A)the Department of Health and Human Services; (B)the Department of Justice; and
 (C)the Department of State. 110.Office of Human Rights and Economic Rights (a)In generalThere shall be in the Department an Office of Human Rights and Economic Rights, the head of which shall be the Assistant Secretary for Human Rights and Economic Rights. The Assistant Secretary for Human Rights and Economic Rights shall carry out those functions in the Department that support the principles of the Universal Declaration of Human Rights, adopted by the General Assembly of the United Nations on December 10, 1948.
 (b)ResponsibilitiesThe Assistant Secretary for Human Rights and Economic Rights shall— (1)assist the Secretary, in consultation with the Secretary of State, in furthering the incorporation of the principles of human rights, as enunciated in the Universal Declaration of Human Rights, into all agreements between the United States and other countries to help reduce the causes of violence;
 (2)consult with the Secretary of State, the Atrocities Prevention Board of the White House, and other similarly concerned governmental and nongovernmental organizations to gather information on and document domestic and international human rights abuses, including genocide, torture, human trafficking, child soldiers, and child labor, and recommend to the Secretary nonviolent responses to promote awareness, understanding, and correction of abuses;
 (3)make such information available to other governmental and nongovernmental organizations in order to facilitate nonviolent conflict resolution;
 (4)provide trained observers to work with nongovernmental organizations for purposes of creating a climate conducive to the respect for human rights;
 (5)conduct economic analyses of the scarcity of human and natural resources as a source of conflict and make recommendations to the Secretary for nonviolent prevention of such scarcity, nonviolent intervention in case of such scarcity, and the development of programs to assist people facing such scarcity, whether due to armed conflict, mis­dis­tri­bu­tion of resources, or natural causes;
 (6)assist the Secretary, in consultation with the Secretary of State and the Secretary of the Treasury, in developing strategies regarding the sustainability and the management of the distribution of funds from international agencies, the conditions regarding the receipt of such funds, and the impact of those conditions on the peace and stability of the recipient countries;
 (7)assist the Secretary, in consultation with the Secretary of State and the Secretary of Labor, in developing strategies to promote full compliance with domestic and international labor rights law;
 (8)conduct policy analysis to ensure that the international development investments of the United States positively impact the peace and stability of the recipient country; and
 (9)disseminate policies and research in consultation with appropriate entities of the Department of State.
					111.Intergovernmental Advisory Council on Peace
 (a)In generalThere shall be in the Department an advisory committee known as the Intergovernmental Advisory Council on Peace (in this section referred to as the Council). The Council shall provide assistance and make recommendations to the President and the Secretary concerning intergovernmental policies relating to peace and nonviolent conflict resolution.
 (b)ResponsibilitiesThe Council shall— (1)provide a forum for representatives of the Federal Government and of State and local governments to discuss peace issues;
 (2)promote better intergovernmental relations and offer professional mediation services to ameliorate and resolve intergovernmental and in­tra­gov­ern­ment­al conflict as needed, including elimination of inflammatory rhetoric; and
 (3)submit biennially, or more frequently if determined necessary by the Council, a report to the President, the Secretary, and Congress reviewing the impact of Federal peace activities on the Federal Government and on State and local governments.
 (c)MembershipThe Secretary shall appoint the members of the Council. 112.Federal Interagency Committee on Peace (a)EstablishmentThere is established a Federal Interagency Committee on Peace (in this section referred to as the Committee). The Committee shall—
 (1)assist the Secretary in providing a mechanism to assure that the procedures and actions of the Department and other Federal agencies are fully coordinated; and
 (2)study and make recommendations for assuring effective coordination of Federal programs, policies, and administrative practices affecting peace.
 (b)MembershipThe Secretary shall appoint the members of the Committee. 113.StaffThe Secretary may appoint and fix the compensation of such employees as may be necessary to carry out the functions of the Secretary and the Department. Except as otherwise provided by law, such employees shall be appointed in accordance with applicable laws and the compensation of such employees fixed in accordance with title 5, United States Code.
			114.Consultation required
				(a)Consultation in cases of conflict and violence prevention
 (1)In generalIn any case in which a conflict between the United States and any other government or entity is foreseeable, imminent, or occurring, the Secretary of Defense and the Secretary of State shall consult with the Secretary of Peacebuilding concerning violence prevention, nonviolent means of conflict resolution, and peacebuilding.
 (2)Diplomatic initiativesIn any case in which a conflict described in paragraph (1) is ongoing or recently concluded, the Secretary shall conduct an independent study of diplomatic initiatives undertaken by the United States and other parties to such conflict.
 (3)Initiative assessmentIn any case in which a conflict described in paragraph (1) has recently concluded, the Secretary shall assess the effectiveness of any initiatives in ending such conflict.
 (4)Consultation processThe Secretary shall establish a formal process of consultation in a timely manner with the Secretary of State, the Secretary of Defense, and the National Security Council—
 (A)prior to the initiation of any armed conflict between the United States and any other country; and (B)for any matter involving the use of Department of Defense personnel within the United States.
 (b)Consultation in drafting treaties and agreementsThe head of each appropriate Federal agency shall consult with the Secretary in drafting treaties and peace agreements.
 115.CollaborationThe Secretary shall, for the greatest effectiveness in promoting peace and peacebuilding, collaborate with all related programs in all Federal agencies.
			IIOther Matters
 201.Legislative recommendations of the SecretaryNot later than 1 year after the date of the appointment of the first Secretary, the Secretary shall prepare and submit to Congress proposed legislation containing any necessary and appropriate amendments to the laws of the United States to carry out the purposes of this Act.
 202.Peace DaysThe Secretary shall encourage citizens to observe and celebrate the blessings of peace and endeavor to create peace on Peace Days. Such days shall include discussions of the professional activities and the achievements in the lives of peacemakers.
 203.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Peacebuilding established under section 101(a).
 (2)ESEA termsThe terms elementary school, secondary school, and State educational agency have the meaning given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551(1) of title 5, United States Code. (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Nonprofit organizationThe term nonprofit organization means an entity that— (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986; and
 (B)is exempt from tax under section 501(a) of such Code. (6)SecretaryThe term Secretary means the Secretary of Peacebuilding appointed under section 101(b).
				204.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act such sums as may be necessary. (b)Limitation on use of fundsOf the amounts appropriated pursuant to subsection (a), at least 85 percent shall be used for domestic peace programs, including administrative costs associated with such programs.
				